Exhibit 10.3

 

 

THIS DOCUMENT PREPARED BY AND

AFTER RECORDING RETURN TO:

 

A. Michelle Willis, Esq.

  

Cross Reference:

Troutman Sanders LLP

  

600 Peachtree Street, NE

  

Mortgage Book Volume 33980, Page 33,

Suite 5200

  

Allegheny County, Pennsylvania records

Atlanta, Georgia 30308

  

SECOND AMENDMENT TO OPEN-END MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND

RENTS AND FIXTURE FILING

This Second Amendment to Open-End Mortgage, Security Agreement, Assignment of
Leases and Rents and Fixture Filing (“Amendment”) is made and entered into as of
September 30, 2009, by and between WELLS VAF – 3000 Park Lane, LLC, a Delaware
limited liability company, whose address is 6200 The Corners Parkway, Suite 250,
Norcross, Georgia 30092 (“Mortgagor”), and BANK OF AMERICA, N.A., a national
banking association (as successor by merger to LaSalle Bank National
Association), whose place of business is Bank of America Plaza, Suite 600, 600
Peachtree Street, N.E., Atlanta, Georgia 30308, Attn: Commercial Real Estate
Banking (“Administrative Agent”);

W I T N E S S E T H :

WHEREAS, Administrative Agent, certain other financial institutions from time to
time party thereto (“Lenders”), and Wells Mid Horizon Value Added Fund I, LLC, a
Georgia limited liability company (“Borrower”), Borrower have entered into that
certain Credit Agreement dated as of June 30, 2006, as amended by that certain
First Consolidated Amendatory Agreement dated as of November 21, 2008, by and
between Administrative Agent and Borrower, as further amended by that certain
Second Consolidated Amendatory Agreement dated as of June 30, 2009, by and
between Administrative Agent and Borrower and is being amended contemporaneously
herewith by the Third Consolidated Amendatory Agreement, as hereinafter defined
(as amended and as it may hereafter be further amended, modified, supplemented,
restated, extended, or renewed and in effect from time to time, the “Credit
Agreement”), which Credit Agreement sets

 

PAGE  1



--------------------------------------------------------------------------------

forth the terms and conditions of a loan from Administrative Agent and Lenders
to Borrower in an amount up to Twenty-Five Million and No/100 Dollars
($25,000,000.00) (the “Loan”);

WHEREAS, the Loan is evidenced by that certain Note dated as of June 30, 2009
and, potentially, certain additional Notes upon and of such other date that any
additional financial institution becomes a Lender under the Credit Agreement,
executed by Borrower and payable to the order of each Lender in the aggregate
principal face amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(such notes, as they may hereafter be renewed, extended, supplemented, increased
or modified in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, are hereinafter collectively called the “Note”);

WHEREAS, to secure the Loan, inter alia, Mortgagor made, executed, and delivered
to Administrative Agent for the benefit of Lenders that certain Open-End
Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing
dated as of January 31, 2008, and recorded in Mortgage Book Volume 34980, Page
33, as Instrument Number 2008-9653, Allegheny County, Pennsylvania records, as
amended by that certain First Amendment to Open-End Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated as of
June 30, 2009, and recorded in Mortgage Book 36922, Page 320, as Instrument
Number 2009-62161, aforesaid records (as so amended, and as it may hereafter be
renewed, extended, supplemented, increased or modified and in effect from time
to time, and all other security instruments given in substitution therefor, or
in modification, renewal or extension thereof, in whole or in part, is herein
called the “Mortgage”; the Credit Agreement, the Note, the Mortgage and all
other documents executed in connection with the Loan collectively the “Loan
Documents”), granting Administrative Agent a lien on certain real property owned
by Mortgagor as described therein (the “Property”);

WHEREAS, the Loan will mature on September 30, 2009, and Borrower has requested
that Administrative Agent and Lenders extend the maturity date and make certain
other amendments to the Loan Documents, and Administrative Agent, Lenders and
Borrower are contemporaneously herewith entering into that certain Third
Consolidated Amendatory Agreement dated on or about the date hereof to effect
said extension and other modifications (the “Third Amendment”); and

WHEREAS, Administrative Agent and Lenders have agreed to amend the Mortgage as
hereinafter provided.

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and the sum of Ten and No/100 Dollars ($10.00), paid in hand by each
party to the other, the receipt, adequacy and sufficiency of all of which are
hereby acknowledged, the parties agree as follows:

1.        Amendment of Loan Documents. The Mortgage is amended hereby such that
all references therein to the “Mortgage” shall be deemed to include all
amendments and modifications thereto (including, without limitation, this
Amendment), as may now exist or as may be hereafter executed by Mortgagor and
Administrative Agent.

 

PAGE  2



--------------------------------------------------------------------------------

2.        Relationship of Mortgagor and Borrower. Mortgagor acknowledges that it
is a wholly owned subsidiary of Borrower. Mortgagor further acknowledges that it
received a material and substantial benefit by entering into the Mortgage, and
is receiving a material and substantial benefit from the extension of the
maturity of the Credit Agreement, because Borrower made funds available to
Mortgagor for the purchase of the Property and without the granting of the
Mortgage to Administrative Agent said funds would not have been available to
Borrower, and accordingly, Mortgagor acknowledges and agrees that the Mortgage
was at the time made supported by reasonable and adequate consideration.
Further, Mortgagor did not intend to defraud any of its creditors by execution
and delivery of the Mortgage. Mortgagor was not insolvent, and Mortgagor was not
rendered insolvent by virtue of such Mortgage. Mortgagor entered into the
Mortgage, and is consenting hereby to the Third Amendment, after a determination
by Mortgagor that, in its opinion, the fair market value of the benefits to be
derived by it from such execution of the Mortgage and the extension of maturity
effected by the Third Amendment equaled or exceeded the cost and expense
incurred by Mortgagor under or in connection with the Mortgage.

3.        Consent to Third Amendment. Mortgagor consents to the Third Amendment
and acknowledges that the term of the Credit Agreement is extended thereby.

4.        Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument; and any signature page from any such counterpart or any electronic
facsimile thereof may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

5.        Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Pennsylvania.

6.        Binding; Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the successors and permitted assigns of the parties
hereto.

7.        Ratification. The Loan Documents, as amended herein and by the Third
Amendment, remain in full force and effect in accordance with their respective
terms, and Mortgagor and Administrative Agent hereby ratify and affirm the same.
Mortgagor acknowledges that it is fully obligated under the terms of the
Mortgage, that it has no offsets or defenses with respect to its obligations
thereunder, and that it has no claims or counterclaims against Administrative
Agent or any of the Lenders, whether related to the Loan or otherwise.

8.        No Novation. Borrower, Administrative Agent, and Lenders hereby agree
that nothing herein or in the other Loan Documents, as modified hereby, shall in
any way waive Administrative Agent’s or Lenders’ rights, powers or remedies
under the Loan Documents; (ii) shall in any way limit, impair or prejudice
Administrative Agent or Lenders from exercising any past, present or future
right, power or remedy from and after the date hereof under the Loan Documents;
and (iii) shall not constitute or be deemed to be a novation of the indebtedness
evidenced and secured by the Loan Documents.

 

PAGE  3



--------------------------------------------------------------------------------

9.        Incorporation of Recitals. The recitals set forth at the beginning of
this Amendment are confirmed by the parties as true and correct and are
incorporated herein by reference. The recitals are a substantive, contractual
part of this Amendment.

[Remainder of page intentionally left blank]

 

PAGE  4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor and Administrative Agent have executed and sealed
this Amendment as of the day and year first above written.

 

MORTGAGOR: WELLS VAF – 3000 PARK LANE, LLC, a Delaware limited liability company

By:

 

Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company,
its Sole Member

 

By:

 

Wells Investment Management Company, LLC, its Manager

 

By:

 

/s/ Kevin A. Hoover

   

        Kevin A. Hoover

   

        President

 

STATE OF Georgia                        )

 

                                                          )  SS.

 

COUNTY OF Gwinnett                  )

 

I, Vanessa Harris and for said County, in the State aforesaid, do hereby certify
that Kevin A. Hoover, the President of Wells Investment Management Company, LLC,
the Manager of Wells Mid-Horizon Value-Added Fund I, LLC, the sole member of
Wells VAF-3000 Park Lane, LLC, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such officer,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said officer, for the uses and purposes therein set
forth.

GIVEN under my hand and notarial seal, this 30 day of September, 2009.

 

/s/ Vanessa Harris

NOTARY PUBLIC

My Commission Expires:

January 22, 2011

[Signatures continued on following page]

 

PAGE  5



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., a national banking association (as successor by merger to
LaSalle Bank National Association), as Administrative Agent

By:

 

/s/ Lissette Rivera-Pauley

 

    Lissette Rivera-Pauley

 

    Vice President

 

    [BANK SEAL]

 

STATE OF Georgia                        )

 

                                                          )  SS.

 

COUNTY OF Newton                     )

 

I, Joan C. Martin and for said County, in the State aforesaid, do hereby certify
that Lissette Rivera-Pauley, the Vice Pres of Bank of America, N.A., a national
banking association, who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument as such officer, appeared before
me this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said officer, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal, this 30th day of Sept, 2009.

 

/s/ Joan C. Martin

NOTARY PUBLIC

My Commission Expires:

August 31, 2011

 

PAGE  6